   Case 1:19-cv-00156-SPB-RAL Document 25 Filed 07/27/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES LAMONT JOHNSON,                        )
                                             )
                      Petitioner,            )
                                             )
               v.                            )       Case No. 1:19-cv-00156-SPB-RAL
                                             )
FCI MCKEAN WARDEN,                           )
                                             )
                      Respondent.
                                             )
                                             )

                                    MEMORANDUM ORDER

       Petitioner James Lamont Johnson, who is currently serving a federal sentence for the

unlawful possession of an unregistered firearm silencer, commenced the instant civil action on

May 29, 2019, seeking habeas corpus relief under 28 U.S.C. §2241. ECF No. 1. At the time this

action was commenced, Johnson was an inmate at the Federal Correctional Institution at

McKean. In his §2241 petition, which is directed against the Warden of FCI-McKean, Johnson

requests an immediate release from confinement based upon his claims that: (1) the statute

under which he was convicted (i.e. 26 U.S.C. § 586l(d)) is unconstitutional; (2) his conviction

infringes upon the sovereignty of the Commonwealth of Pennsylvania; and (3) his conviction

involved a “fraud on the court” because the prosecution proceeded under an “invalid case

number.” The matter was referred to United States Magistrate Judge Richard A. Lanzillo for a

report and recommendation (“R&R”) in accordance with the Magistrate Judges Act, 28 U.S.C.

§636(b)(1), and the Local Rules for Magistrate Judges.

       On June 29, 2021, Magistrate Judge Lanzillo issued an R&R recommending that the

instant petition be dismissed for lack of jurisdiction. ECF No. 23. Judge Lanzillo opined that

Johnson had neither articulated an appropriate basis for relief under 28 U.S.C. § 2241 nor



                                                 1
    Case 1:19-cv-00156-SPB-RAL Document 25 Filed 07/27/21 Page 2 of 3




demonstrated that relief under § 2255 would otherwise be ineffective or inadequate, as discussed

in In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997), and Bruce v. Warden Lewisburg USP, 868 F.3d

170, 178 (3d Cir. 2017). Id. Objections to the R&R were due on or before July 16, 2021.

         On July 15, 2021, Johnson filed his “Motion Response to Report and Recommendation.”1

ECF No. 24. Therein, Johnson indicated that he was “medically transferred from FCI McKean

on July 1, 2021 because of [his] bad health conditions.” Id. He indicates that he intends to

litigate his claims in his new jurisdiction and, to that end, is seeking the assistance of a civil

rights attorney. Id. Consequently, he “will not be responding or filing back to this court.” Id.

         As Magistrate Judge Lanzillo correctly observed, §2241 “confers habeas jurisdiction to

hear the petition of a federal prisoner who is challenging not the validity but the execution of his

sentence.” ECF No. 23 at 4 (citing authority). Accordingly, “a habeas corpus action pursuant to

§2241 must be brought in the custodial court – i.e., the federal district court in the district in

which the prisoner is incarcerated.” Id. at 3 (quoting Bruce, 868 F.3d at 178). Because Johnson

is no longer confined at FCI-McKean, his petition directed against the Warden of FCI-McKean

is now moot. Even if Johnson had stated a proper basis for relief under §2241, the Court cannot

at this point direct any action on the part of the Warden of FCI-McKean that would provide

Johnson the relief he is seeking. Accordingly, after de novo review of the petition and

documents in the case, together with the Report and Recommendation and Petitioner’s response

thereto, the following order is entered:

         NOW, this 22nd day of July, 2021, IT IS ORDERED that the within petition for a writ of

habeas corpus shall be, and hereby is, DISMISSED for lack of jurisdiction.


1
  Based upon the “mailbox rule” applicable to prisoners, Petitioner’s submission is deemed filed as of July 15, 2021,
the day on which it was apparently placed in the prison mail system for forwarding to this Court. See Houston v.
Lack, 487 U.S. 266, 276 (1988). Though styled as a “Motion Response,” the filing was appropriately docketed as a
response to the pending R&R and is construed as such.

                                                          2
    Case 1:19-cv-00156-SPB-RAL Document 25 Filed 07/27/21 Page 3 of 3




        IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate Judge

Lanzillo, issued on June 29, 2021, ECF No. [23], is hereby adopted as the opinion of this Court.

        As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”




                                                             _____________________________
                                                             SUSAN PARADISE BAXTER
                                                             United States District Judge



cm:     James Lamont Johnson2
        20078-068
        McKean Federal Correctional Institution
        Inmate Mail/Parcels
        P.O. BOX 8000
        Bradford, PA 16701
        (via U.S. Mail)

        James Lamont Johnson
        Reg. No. 20078-068
        Federal Correctional Institution
        P.O. Box. 1000
        Cumberland, MD 21501-1000

        Adam Fischer, Esq. (via CM/ECF)

        The Honorable Richard A. Lanzillo (via CM/ECF)




2
  The Clerk is requested to mail copies of this Memorandum Order both to Johnson’s current address of record and
to the return address on his most recent court filing.

                                                        3
